Citation Nr: 0328394	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-46 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
following the grant of service connection for status post 
acromioclavicular separation of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1978; he also has period of active duty for training that 
have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision that 
granted entitlement to service connection for right 
acromioclavicular separation.  The veteran was notified of 
the rating decision in April 1995.  He filed a notice of 
disagreement in March 1996.  The RO issued a statement of the 
case in August 1996.  The RO received the veteran's 
substantive appeal in October 1996.  As the claim for a 
higher initial evaluation involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In February 1997, the veteran provided testimony at a hearing 
before a hearing officer at the RO; a transcript of that 
hearing is associated with the claims file.  

During the course of the appeal, the RO assigned temporary 
total (100 percent) evaluations for convalescence, pursuant 
to 38 C.F.R. § 4.30,  from July 22, 1997 to September 30, 
1997 and from November 14, 2002 to December 31, 2002.  Hence, 
consideration of the claim on appeal excludes those periods.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran is right hand dominant.  

3.  Since the January 26, 1994 effective date of the grant of 
service connection, the veteran's status post 
acromioclavicular separation of the right shoulder has been 
manifested by subjective complaints of daily pain and by 
objective evidence of shoulder motion limited to no more than 
90 degrees.  


CONCLUSION OF LAW

As the initial 20 percent evaluation assigned following the 
grant of service connection for status post acromioclavicular 
separation of the right shoulder was proper, the criteria for 
a higher evaluation are  not met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5201 and, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

Through the March 1995 rating decision, the August 1996 
Statement of the Case, and the May 1997 and April 2003 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing his claim for a higher initial 
evaluation of his service-connected right shoulder disability 
and the bases for the denial of the claim.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letter of December 2002) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
December 2002 letter, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A.  § 5103(b)(1), pertaining to VA 
requests for information and evidence, that in any way 
affects the outcome of the decision in this case.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the VCAA was misleading and potentially 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

In this case, in the December 2002 letter, the RO requested 
that the appellant provide further information and/or 
evidence to support his claim.  The letter noted that the 
evidence should be submitted within 60 days of the date of 
the letter, but not later than one year (although it was 
noted that, if the claim were granted, the date of receipt of 
the evidence would affect the effective date assigned).  
Hence, the Board finds that the veteran had notice of the one 
year period for response.  .  Significantly, moreover, after 
receiving the RO's letter in December 2002, the appellant 
indicated that he had no additional evidence in support of 
his claim that had not already been obtained and further 
expressly waived any duty to assist provisions under the 
VCAA.  The record reveals that the RO subsequently 
readjudicated the veteran's claim only after obtain 
outstanding VA  treatment records.  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran provided testimony 
at a hearing before the RO and was afforded numerous VA 
examinations in connection with his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.



II.  Background

The veteran's service medical records indicate that he 
injured his right shoulder while serving on active duty for 
training in July 1992.  

In May 1994, he was seen for VA medical treatment with a 
diagnosis of right shoulder impingement.  He underwent an 
open acromioplasty in July 1994.  During a December 1994 VA 
examination, the veteran complained of pain and decreased 
motion of the right shoulder.  Palpation of the shoulder was 
painful.  There was no swelling or deformity.  He was able to 
flex his arm to 160 degrees, extend to 80 degrees, rotate 
internally to 30 degrees and rotate externally to 10 degrees.  

During the February 1997 hearing, the veteran testified that 
his right shoulder was painful every day and limited his 
ability to lift heavy objects.  

During a March 1997 VA joint examination, the veteran 
reported that daily right shoulder pain interfered with his 
job performance.  Objectively, there were two healed scars 
noted on the right shoulder.  There was right shoulder 
flexion/extension to 90 degrees with decreased right deltoid 
arm strength.  There was no deformity.  The diagnosis was 
status post right shoulder trauma with acromioclavicular 
joint separation despite two surgical procedures.  

In July 1997, the veteran underwent a right shoulder 
arthroscopy and subacromial decompression.  In a September 
1997 treatment note the veteran reported that his right 
shoulder felt a lot better.  He could apply pressure to the 
shoulder and could now lift a 40-pound stockpot without pain.  
He was able to flex his right arm from 0 to 170 degrees with 
complaints of pain.  However, in a January 1998 physical 
therapy note the veteran reported that his motion was good 
but he still had constant pain.  Pain was rated as a constant 
6 out of 10.  He was able to flex from 0 to 125 degrees, with 
a painful arc occurring from 115 to 125 degrees.  

During a December 1998 VA examination, the veteran still 
complained of right shoulder pain and difficulty lifting.  He 
took Naprosin or Motrin as occasion required.  His right 
shoulder showed two healed post arthroscopy scars and two 
healed open surgical scars.  He was able to produce limited 
right shoulder flexion/abduction to 90 degrees with pain.  No 
diagnostic or clinical tests were conducted.  

The veteran reported to the VA orthopedic clinic in June 
2000.  He complained of right shoulder pain, to include night 
pain and pain with overhead activity.  A physical examination 
showed acromioclavicular joint tenderness but full active 
range of motion.  An x-ray examination was notable for 
acromioclavicular joint resection.  A MRI showed no evidence 
of rotator cuff injury, but possibility of impingement by a 
thick coracoacromial ligament.  

Follow-up testing was conducted in January 2001, during which 
the veteran's right subacromial space was injected with 
medications.  The veteran's symptoms improved after the 
injections.  An examination revealed acromioclavicular 
instability as a possible etiology to an aggressive distal 
clavicle resection in the past.  He was provided the option 
of surgical intervention or continued physical therapy.  The 
veteran chose physical therapy.  

In October 2002, the veteran reported that physical therapy 
was not effective in managing his pain.  A physical 
examination revealed no atrophy, well healed right shoulder 
scars, but with acromioclavicular joint tenderness with a 
palpable two-centimeter defect.  He was able to produce 
flexion to 140 degrees, external rotation of the shoulder to 
45 degrees and internal rotation to 12 degrees.  There was 
pain with cross-body motion but instability was difficult to 
assess.  

In November 2002, the veteran underwent a right shoulder 
arthroscopy and subacromial decompression.  An x-ray 
examination in December 2002 revealed the recent surgical 
resection of the distal right clavicle.  The gleno-humeral 
joint was unremarkable.  

The veteran underwent physical therapy until March 2003.  A 
January 2003 physical therapy note reflects that the veteran 
still had pain in his right shoulder but right shoulder 
strength had improved.  In March 2003, he was discharged from 
physical therapy due to missing several appointments.  At the 
time of his last session, the right shoulder still had  
limited range of motion but increased strength.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's right shoulder disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5203-5201, indicating that the veteran has disability 
analogous to impairment of the clavicle or scapula, evaluated 
on the basis of limitation of motion.  See 38 C.F.R. §§ 4.20. 
4.27.    According to the veteran's service medical records 
his right arm is his major or dominant arm.  

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203.  Under that diagnostic code, A 20 
percent evaluation is assigned dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement, in either the major or minor shoulder.  A 20 
percent evaluation is the highest evaluation assignable under 
this diagnostic code; however, 38 C.F.R. § 4.71a. provides 
that a disability may also be rated on the basis on 
impairment of function of a contiguous joint.  

Limitation of arm/shoulder motion is evaluated under 
Diagnostic Code 5201.  For the major arm/shoulder, motion 
limited at the shoulder level is evaluated as 20 percent 
disabling; motion limited to midway between the side and 
shoulder level is evaluated as 30 percent disabling; and 
motion limited to 25 degrees from the side is evaluated as 40 
percent disabling.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45;DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

As noted above, noted above, the veteran already is in 
receipt of a 20 percent evaluation for his right should, and 
no higher evaluation is assignable under  Diagnostic Code 
5203.  As regards  Diagnostic Code 5201, and limitation of 
the arm, the competent medical evidence shows that the 
veteran's right shoulder is manifested by pain and some 
limited motion.  See 38 C.F.R. § 4.71, Plate I (indicating 
that  normal shoulder elevation and abduction are each from 
zero to 180 degrees, and that normal shoulder internal and 
external rotation are from zero to 90 degrees.).  However, 
there is no evidence to show that arm motion is limited to 
midway between his side and shoulder or to 25 degrees from 
his side.  According to the record, the veteran's limitation 
of motion has been no worse than that reflected during the 
December 1998 VA examination, when he demonstrated flexion 
and abduction to 90 degrees (to approximately shoulder 
level).  Otherwise, VA treatment records and examination 
results show flexion or abduction consistently greater than 
shoulder level.  (The Board notes that while the veteran's 
right shoulder motion was most limited following surgical 
procedures in July 1997 and November 2002, the veteran has 
been assigned  a 100 percent temporary total evaluation for 
these periods of convalescence following the surgical 
treatment.)    

The Board acknowledges that the veteran experiences chronic 
right shoulder pain, and the Board has, as is required, 
considered the effect of pain, and other factors, in 
evaluating the veteran's disability.  See 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 204-207.  The veteran has 
exhibited pain on motion during examination, and subjectively 
complains of experiencing constant pain, worse when doing 
overhead activities.  In January 1998, a physical therapist 
noted that while the veteran was able to flex from 0 to 125 
degrees, he experienced a painful arc occurring from 115 to 
125 degrees.  Other examiners have also indicated that the 
veteran has experienced on range of motion testing.  However, 
even with pain, the veteran has been able to accomplish range 
of motion to at least shoulder level, and there simply is no 
objective evidence to even suggest more severely limited 
motion, to include after repeated use and during flare-ups 
(as alleged).  Thus, the demonstrated level of impairment is 
consistent with the current 20 percent evaluation under 
Diagnostic Code 5201.  The Board also notes that, while 
physical therapy notes indicated that, following surgery the 
veteran experienced right shoulder weakness, the veteran has 
already been compensated, at the 100 percent level, for 
impairment during periods of convalescence following surgery.  
The Board further notes that there are no medical findings of 
excess movement or fatigability, or of incoordination. 

The Board has considered other potentially applicable 
diagnostic codes, but finds that they likewise provide no 
basis for assignment of more than the initial 20 percent 
evaluation assigned (excluding periods of a temporary total 
evaluation for convalescence).  However, in the absence of 
evidence that the veteran's right shoulder condition results 
in impairment of the humerus or in any favorable or 
unfavorable ankylosis in scapulohumeral articulation, 
Diagnostic Codes 5200 and  5202, respectively, are not 
applicable.   

Inasmuch as the 20 percent assigned reflects the greatest 
degree of right shoulder impairment shown since the January 
26, 1994 effective grant of service connection, there is no 
basis for assignment of any staged rating pursuant to 
Fenderson, and the claim for an initial evaluation in excess 
of 20 percent for service-connected status post right 
acromioclavicular separation must be denied.    In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An initial evaluation greater than 20 percent for status post 
acromioclavicular separation of the right shoulder is denied.  


REMAND

A review of the veteran's claims file  reveals that, in   May 
1979, the RO service connection was granted for a low back 
syndrome.  

In January 1994, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  In 
April 1996, the RO awarded a  20 percent evaluation and 
recharacterized his disability as chronic lumbar strain.  The 
veteran filed a notice of disagreement in August 1996.  By 
hearing officer decision in May 1987, the evaluation for the 
veteran's chronic lumbar strain was increased to 40 percent.  
The hearing officer recharacterized the disability as lumbar 
disc disease.  The RO issued a statement of the case in March 
2000.  However, no substantive appeal was received at the RO.  

In August 2002, the veteran again claimed entitlement to an 
increased rating for his service-connected lumbar disc 
disease.  In April 2003, the RO issued a supplemental 
statement of the case continuing the 40 percent evaluation.  
In August 2003, the veteran's representative submitted a 
brief that included argument pertinent to the issue of 
entitlement to an increased rating for the veteran's lumbar 
disc disease.  As there was no appeal pending before the RO 
in April 2003, the Board construes the RO's supplemental 
statement of the case as the RO's initial determination on 
the August 2002 claim for increase, and the August 2003 brief 
as a notice of disagreement with the RO's rating action 
denying entitlement to an increased rating.  

By filing the Notice of Disagreement, the veteran has 
initiated appellate review of this issue.  The next step in 
the appellate process is for the RO to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
this issue, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determination.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the matter of entitlement to an increased 
rating for lumbar disc disease must be remanded to the RO for 
the issuance of a Statement of the Case.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

The RO should issue a Statement Of the 
Case addressing the denial of an 
increased rating for lumbar disc disease.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and afford them the 
applicable time period for perfecting an 
appeal as to that issue.  The veteran and 
his representative are hereby reminded 
that appellate consideration of the claim 
for entitlement to an increased rating 
for lumbar disc disease may be obtained 
only if a timely appeal as to the issue 
is perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



